Citation Nr: 9917833	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-13 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a compensable evaluation for intertrigo in 
the inguinal area, claimed as breaking out on hands.

3.  Entitlement to a compensable evaluation for amebiasis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1954.

This action is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The Board also notes that in a July 1998 
rating decision, the RO denied service connection for (1) 
right knee osteoarthritis with total knee replacement claimed 
as secondary to a service-connected right knee sprain; and 
(2) left knee osteoarthritis with total knee replacement.  A 
notice of disagreement as to those determinations has not 
been received by the RO from the veteran.



REMAND

At his May 1999 hearing before a member of the Board, the 
veteran testified that he had his hearing checked eight 
months earlier by the VA.  (Transcript, page 6).  The veteran 
also testified that the physicians told him his hearing loss 
was "accumulative" and that it probably started when he was 
in service.  (Transcript, page 6).  

In regards to his skin condition, the veteran testified that 
he had scars on his hands from the rashes.  The veteran also 
testified the scars were painful, especially when he was in 
the sun.  (Transcript, pages 7-8).  The veteran also 
testified that he was 

last treated for his hands eight months earlier by the VA 
hospital in Phoenix, Arizona.  (Transcript, page 8).  

Upon VA examination dated in October 1996, the veteran 
complained of a 43-year history of frequent and recurring 
attacks of diarrhea.  The veteran reported these attacks 
occurred at least twice a month, lasting from three to four 
days per episode.  The examiner noted diagnoses of 
gastroesophageal reflux disease with peptic esophagitis and a 
hiatal hernia; possible gastric ulcer; adenomatous polyp in 
the distal colon; and diverticulosis.  The examiner further 
noted there was no evidence of active amebiasis and no 
"amoebic" organisms were found in the stool.  It was also 
noted that this did not preclude a previous episode.

Under 38 U.S.C.A. § 5103(a) (West 1991), if a claimant's 
application for benefits under the laws administered by the 
Secretary is incomplete, the Secretary shall notify the 
claimant of the evidence necessary to complete the 
application.  Under the circumstances of Robinette v Brown, 8 
Vet. App. 69 (1995), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) found that where a veteran 
had made a statement regarding what he had been told by a 
treating physician, his application for service-connected 
disability compensation was incomplete under 38 U.S.C.A. 
§ 5103(a).  Upon receipt of the hearsay statement from the 
veteran, the Secretary had an obligation under 38 U.S.C.A. 
§ 5103(a) to advise him that the physician's statement was 
needed to "complete" his application for benefits. 

It does not appear that the veteran was notified of the 
evidence necessary to complete his application, in 
particular, the statements from the medical treatment 
providers regarding the cause of his hearing loss referenced 
in his hearing testimony.

Additionally, the Board concludes additional development of 
the record is necessary in order to enable the Board to 
render a final determination.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Thus, in order to ensure that VA has met its duty under 
38 U.S.C.A. § 5103(a), and for additional development of the 
record, the case is REMANDED to the RO for the following:

1.  The RO should advise the veteran 
that, in order to complete his 
application, he should submit statements 
from any physicians who told him that his 
bilateral hearing loss was related to an 
incident of service.  The physicians' 
statements should comment on the onset 
and etiology of the veteran's bilateral 
hearing loss and should include an 
explanation of the rationale for the 
opinions offered.  

2.  The RO should contact the veteran and 
request him to identify the names and 
addresses of all medical care providers, 
VA and non-VA, who have treated him for 
any of the claimed disabilities since 
October 1996.  The veteran should also 
identify the approximate dates of such 
treatment.  After securing any necessary 
release, the RO should obtain any records 
not currently associated with the claims 
folder.

3.  Thereafter, the RO should arrange for 
VA specialist examinations of the 
veteran's skin and gastrointestinal 
disorder.  The claims folder and a copy 
of this REMAND must be made available to 
the examiners prior to the examination.  
All indicated studies should be performed 
and included in the examination reports.

In regards to the skin, the examiner 
should specifically comment on the 
presence or absence of active intertrigo 
in the inguinal area, claimed as breaking 
out on the hands.  The examiner should 
record in detail all of the veteran's 
complaints and symptoms.  The examiner 
should also specifically comment on the 
presence and extent of exfoliation, 
exudation, itching, lesions, 
disfigurement, crusting, and systemic or 
nervous manifestations.  Finally, the 
examiner should comment on the presence 
of related scars, if any.  If scars are 
found, the examiner should comment as to 
whether the scars are superficial, tender 
and painful upon objective demonstration.  
A rationale for all opinions and 
conclusions should be provided.

In regards to the veteran's 
gastrointestinal disorder, service-
connected as amebiasis, the examiner 
should comment on the nature, frequency, 
and severity of any episodes of 
amebiasis.  The examiner should also 
state an opinion as to whether the 
veteran's history of a gastrointestinal 
disorder, service-connected as amebiasis, 
more accurately resembles diverticulitis, 
irritable colon syndrome, amebiasis, or 
other gastrointestinal disorder.  A 
rationale for all opinions and 
conclusions should be provided.

4.  After the development above has been 
completed to the extent possible, the RO 
should proceed with any further 
development of the medical record that it 
deems necessary. 

When this development is completed to the extent possible, 
the claim should be readjudicated by the RO.  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case with regard to the additional development and 
afforded the opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  No action is 
required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



